Action against a receiver in foreclosure to recover for damages sustained as a result of personal injuries alleged to have been caused by a defective revolving door. Judgment dismissing the complaint unanimously affirmed, with costs. The receiver is under no duty to make repairs. (Woman's Hospital v. Loubern Realty Corp., 266 N. Y. 123; followed in New York Life Insurance Co. v. Hazlitt Realty Corp., Id. 454; Coughlin v. Otis Elevator Co., 244 App. Div. 815; Horan v. O'Reilly, 245 id. 761; Cusimano v. Strong, 247 id. 902.) Present — Lazansky, P. J., Hagarty, Davis, Adel and Taylor, JJ.